Citation Nr: 1124540	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  08-19 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability as secondary to service-connected left knee disability or, in the alternative, as secondary to the right knee disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to March 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over this claim is now with the RO in Portland, Oregon.

In his June 2008 substantive appeal, the Veteran requested a hearing before a member or members of the Board.  In a subsequent letter sent to the Veteran in March 2011, the RO informed the Veteran of a Board hearing scheduled in May 2011.  He failed to appear.  Accordingly, the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702 (2010).


FINDINGS OF FACT

1.  In an unappealed January 2004 rating decision, the RO denied claims of entitlement to service connection for a back disability and a right knee disability.

2.  Evidence received since the January 2004 rating decision, which denied the Veteran's claim for entitlement to service connection for a back disability and a right knee disability does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied service connection for a back disability and a right knee disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Material evidence has not been received since the January 2004 rating decision that denied entitlement to service connection for a back disability and a right knee disability, and those claims are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 2004, the RO denied service connection for a back disability and a right knee disability.  The decision is final.  38 U.S.C.A. § 7104 (West 2002).

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the U.S. Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

If new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

In the January 2004 rating decision, the RO denied the Veteran's claim for a back disability and a right knee disability.  The basis for the denial for a back disability was that there were no in-service symptoms or treatment for a back condition and there was no medical nexus between the Veteran's back condition and his service or service-connected disabilities.  

The basis for the denial for a right knee disability was that there were no in-service symptoms or treatment for a right knee condition and it was neither incurred in nor caused by service.

Based on the above, in order to reopen his claims, the record must show the receipt, since the January 2004 final disallowance, of non-redundant and non-cumulative evidence establishing that the Veteran's current back and right knee disabilities were incurred or aggravated during active service from October 1971 to March 1979, more than 30 years ago.

Since the last final disallowance of the Veteran's claim for service connection for back and right knee disabilities in January 2004, numerous VA outpatient treatment reports have been added to the record.  The Board has reviewed these extensive records in detail and finds that these reports do not provide evidence to show that the Veteran current back or right knee problems were incurred in or aggravated by service in the 1970's.  Indeed, these records reflect the Veteran's treatment for back and right knee conditions but do not mention the Veteran's military service in relation to his current back and right knee disabilities, only providing more negative evidence against these claims.

In addition, the Veteran underwent a VA examination of his spine in March 2008.  At that time, he was diagnosed with chronic lumbar spine strain superimposed on degenerative changes.  With respect to the etiology of the Veteran's back disability, the examiner stated, "I find no evidence to indicate that the left knee has caused any compensatory mechanism or have any trauma, directly related from it; therefore, it is not at least as likely as not related to the service or to his left knee."  As such, this medical opinion only provides evidence against his claim.  While the evidence is new, it does not raise a reasonable possibility of substantiating the claim, only providing more evidence against this claim.

Indeed, no evidence added to the record since the last final disallowance of his claims shows whether the Veteran's current back disability and right knee disability were incurred in or aggravated by service except the Veteran's statements, which are not new as the Veteran made the same contention in the prior denial.  In summary, material evidence has not been submitted to reopen the Veteran's claims for entitlement to service connection for a back disability and a right knee disability.  Since his claims may not be reopened, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2005 and January 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

The June 2005 and January 2010 notices did not provide any information concerning the evaluations or the effective dates that could be assigned should service connection be granted for a right knee disability.  See Dingess, supra.  However, since this decision affirms the RO's denial of reopening the claim for entitlement to service connection for a right knee disability, the Veteran is not prejudiced by the failure to provide him that further information.  That is, as the Board finds that reopening the claim is not warranted for entitlement to service connection for a right knee disability, no ratings or effective dates will be assigned and any questions as to such assignments are rendered moot.  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of his appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


